Citation Nr: 0931065	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  08-09 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for right knee 
arthroscopy.

3.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:  California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1968 to March 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R § 3.159 (2008). 

The Veteran has reported that he is in receipt of Social 
Security disability benefits.  The Social Security records 
have not yet been obtained.  On remand, the Veteran's Social 
Security records should be obtained and associated with the 
claims file.   

The Veteran has also indicated that he received treatment for 
his claimed disabilities at the VA clinic in Modesto and the 
VA Medical Center in Palo Alto.  The claims file contains 
treatment records from the VA Medical Center in Palo Alto.  
The record from the VA Modesto has not been associated with 
the claims file.  All outstanding treatment records from the 
VA clinic in Modesto and the VA Medical Center in Palo Alto 
should be obtained and associated with the claims file. 

The Veteran also reported that he received treatment at the 
Palo Alto Medical Foundation.  The RO requested records from 
the Palo Alto Medical Foundation in October 2006, but there 
is no record of any response from Palo Alto Medical 
Foundation.  Therefore, another attempt to obtain the records 
is necessary.  
Additional development is necessary with regard to the 
Veteran's claim for nonservice-connected pension.  
Nonservice-connected pension is a benefit payable by VA to a 
veteran of a period of war who is permanently and totally 
disabled from nonservice-connected disability not the result 
of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a).

Basic entitlement to such pension exists if, among other 
things, the veteran's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b).  
The MAPR is published in Appendix B of VA Manual M21-1 and is 
to be given the same force and effect as if published in VA 
regulations.  38 C.F.R. §§ 3.21, 3.23.

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12- 
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12- 
month annualization period commencing on the effective date 
on which the nonrecurring income is countable.  38 C.F.R. § 
3.273(c).

Medical expenses in excess of five percent of the MAPR, which 
have been paid, may be excluded from an individual's income 
for the same 12-month annualization period to the extent they 
were paid.  38 C.F.R. 3.272(g)(1)(iii).

The Veteran filed his claim for nonservice-connected pension 
in March 2006.   The Veteran's claim indicated that he has 
two dependents.  Effective December 1, 2005, the MAPRs were: 
$15,661 for a veteran with two dependents; $18,011 for a 
housebound veteran with two dependents; and $22,730 for a 
veteran in need of aid and attendance (A&A) with two 
dependents.  See 38 C.F.R. §§ 3.21, 3.23(a)(1); VA Manual 
M21-1, Part I, Appendix B.

The RO determined that the Veteran's income was excessive for 
purposes of nonservice-connected pension.  The RO's 
determination was based upon the income reported by the 
Veteran in the March 2006 claim.  The Veteran was not 
afforded an opportunity to provide an itemization of medical 
expenses paid and not reimbursed.  Because this information 
is necessary for a determination regarding entitlement to 
nonservice-connected pension, the veteran should be afforded 
an opportunity to provide an itemization of medical expenses. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain current 
authorization for the release of his 
Social Security records.  The Social 
Security records should be obtained and 
associated with the claims file.  

2.  Contact the Veteran to obtain current 
authorization for the release of medical 
records from the VA clinic in Modesto and 
the VA Medical Center in Palo Alto.  Any 
outstanding medical records should be 
obtained and associated with the claims 
file.    

3.	Contact the Veteran to obtain current 
authorization for the release of medical 
records from the Palo Alto Medical 
Foundation.  Any records obtained should 
be associated with the claims file.  The 
RO should document any responses to the 
records request and should inform the 
Veteran of the status of all requests.  

4.  The RO should ask the Veteran to 
provide an itemized list of medical 
expenses paid and not reimbursed since 
March 2006.  The RO should prepare for the 
record a detailed accounting to determine 
the veteran's countable income for the 
annualized period  following the Veteran's 
March 2006 claim for pension benefits. 

5.  Following the completion of the 
requested actions, the claims on appeal 
should be readjudicated.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and should be afforded an opportunity 
to respond.  The case should then be 
returned to the Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


